A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.


Status of Claims

	Amendment filed 07/01//2020 is acknowledged. Claims 1,10-30 are pending. Claims 12-18 remain withdrawn from consideration.  Claims 1,10,11,19-30 are under consideration.
101 NON-STATUTORY TEMPLATE
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,10,11,19-30 are  rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception without significantly more.  


Step 1

With regard to (1), the instant claims recite a method for evaluating (claims 1, 21, and claims dependent thereupon), an apparatus (claim 23), and computer-readable memory with instructions), and thus said claims are properly drawn to one of the four statutory categories of invention.  
Step 2A-1

A.	With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.
The evaluating procedure addressed in the claims is viewed as a mental procedure able to be performed in the human mind.


B.	The claims are also directed to an ineligible natural law or phenomenon because it merely informs the relevant audience of correlation in the blood of the subject between amounts of amino acids, such as Gly, Tyr, Val, Ala, Trp, Asn, and amount of insulin. As held in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S .Ct. 1289, 1297 (2012), a patent which simply describes a relation that “exists in principle apart from any human action,” is a natural law and patent ineligible subject 

Hence, the claims explicitly recite elements that, individually and in combination, constitute judicial exceptions.  The claims must therefore be examined further to determine whether they integrate that judicial exceptions  into a practical application.

Step 2A-2


Claims 1,10,11,19,20,25,26,27:  The judicial exception is not integrated into a practical application because the claims do not recite additional elements.

Claims c are directed to a apparatus and corresponding software on a computer-readable medium. The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.
Step 2B

Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea or natural phenomenon.
There are no additional limitations recited in the claims 11,10,11,19,20,25,26,27 such that the claim amounts to significantly more than an abstract idea or natural phenomenon.

Claims 1,10,11,19,20,25,26,27are directed to a apparatus and corresponding software on a computer-readable medium.  The method steps defined by the instructions are drawn to judicial exceptions as addressed above. 
 With regard to additional features recited in the claims, the apparatus comprises a control unit and calculating unit, i.e., generic hardware that nearly every computer will include. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The additional elements in the claims other than the abstract idea per se amounts to no more than a recitation of generic computer structure that serves to perform generic computer functions; the instruction to apply the abstract idea using some unspecified, generic computer is not enough to transform the abstract idea into a patent-eligible invention.  For the non-transitory computer readable storage medium of claim 24, the additional elements are mere instructions to implement the idea on a computer and recitation of generic computer structure that serves to perform generic 

The claims are not eligible and are rejected under 35 U.S.C. 101. 

Response to arguments
Applicant argues that the “the present claims provide a marked improvement in lifestyle-related disease evaluation technology using a concrete, specific combination of amino acid concentration measurements”.  In response, first, the claims are not drawn  to amino acid concentration measurements; rather, the claims are drawn to processing information related to amino acid concentration values. Second, the analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.  In the instant case, other than generic computer elements addressed in some claims, there are no additional elements recited in the claim beyond the judicial exception(s) that integrates a judicial exception into a practical application.

With regard to claims found patent-eligible in other patent applications, each application for patent is reviewed on its own merits notwithstanding what prosecution occurred in other applications for a patent.





  rejection “failed to provide any evidence to support that using (i) concentration values of a combination of 3 specific amino acids, namely Gly, Tyr, and one of Asn, Ala, Val and Trp is a "well understood, routine, conventional" selection. There are 20 different naturally occurring amino acids, yielding thousands of possible combinations if a group of 3 is selected.”  In response, the analysis regarding "well understood, routine, conventional", is analysis in step 2B of the analysis is if there are additional limitations recited in the claims such that the claim amounts to significantly more than a judicial exception.  In the instant case, there are no additional limitations, ´or not,  the claims address evaluating values of concentrations of amino acids of interest, i.e., processing information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,10,11,19-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka et al (US 20100173348) taken together with Damaso et al. (Digestive and Liver Disease 40, 2008, 132–139) or Eguchi et al (J. Gasrtroenterol., 41,462-469, 2006) or 
  
Tanaka et al. teach method of using concentration values of amino acids for evaluating lifestyle-related disease indicator.   A lifestyle-related disease indicator is visceral fat (Title, claims).  The evaluating uses concentrations of one or more of Gly, Tyr, Val, Ala, Trp, Asn – see Tanaka, claims 2-4,6,8,9,11. 

Further, the instant claim language “comprising” is open-ended, thus allowing for more than claimed amino acids to be includes; likewise, the instant method while addressing particular amino acids, begins from a panel of 19 amino acids – see Examples 3-6 of instant specification. 


Therefore, it would be obvious to an artisan that, as amino acid concentrations of Gly, Tyr, Val, Ala, Trp, Asn can be used in evaluating of visceral fat level as in Tanaka et al., they will also provide evaluating evidence for lifestyle-related disease indicators inter-related with visceral fat, such as amounts insulin, or fat liver manifestation. 

With regard to claim 21, Tanaka includes calculating using a formula including using concentrations of Gly and Tyr as explanatory variables. Claims 8,9,11,12.

With regard to claims 23,24, Tanaka teaches corresponding apparatus and computer-readable medium.  Claims 13-21, paragraphs 18, 68.

With regard to claims 10,11,19,20,22,25,28-30, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no 

Response to arguments
Applicant argues that Tanaka does not teach or suggest "evaluating an amount of insulin in the blood”, and Eguchi, although teaching that visceral fat accumulation and insulin resistance are important factors in nonalcoholic fatty liver resistance, teaches nothing regarding evaluating an amount of insulin using amino acid concentrations. In response,  the primary reference, Tanaka et al., teach using concentration values of amino acids for evaluating visceral fat . In turn, Eguchi, a secondary reference, is cited to demonstrate that visceral fat is closely interrelated with amounts of insulin, and fatty liver, as well as with body mass index. Further, the same is addressed in the added secondary reference, Damaso et al.



Conclusion.
	No claims are allowed


ndAny inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb